Judgment reversed and new trial granted, costs to abide the event. Under section 74 of the Prison Law (Laws of 1909, chap. 47)* no lease could be made by the agent and warden for a longer term than three years. The lease under which the defendant is now in possession of the premises is for a period of three years, with an automatic renewal for further periods of three years each. To terminate the lease the lessor is obliged to give notice of his intention one year before the termination of one of these periods. If the lessor fails to give this notice, the lessee is entitled to possession for four years. This is in direct violation of the statute in question. Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ., concurred.

Consol. Laws, chap. 43 (Laws of 1909, chap. 47), § 74.— [Rep.